Citation Nr: 1031538	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  07-18 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for glaucoma of the left 
eye, to include as secondary to the Veteran's service-connected 
glaucoma of the right eye.

3.  Entitlement to an increased evaluation in excess of 30 
percent for glaucoma of the right eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1945 to December 
1946.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the Des Moines, 
Iowa, Department of Veterans Affairs (VA) Regional Office (RO).  
In the rating decision, the RO denied service connection for 
tinnitus and glaucoma of the left eye, to include as secondary to 
the Veteran's service-connected right eye disability.  The RO 
also continued the 30 percent evaluation for the Veteran's 
service-connected right eye glaucoma.  

In December 2004, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  A copy of the transcript 
is of record.  

In May 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A copy of the transcript is 
of record.  Additionally, the record was held open for 60 days, 
in which the Veteran submitted additional medical evidence 
accompanied by a waiver.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an increased evaluation in excess of 
30 percent for glaucoma of the right eye is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  It has not been shown that the Veteran's current tinnitus is 
causally related to service.  

3.  There is no persuasive evidence of a nexus between the 
Veteran's left eye glaucoma and his service or service-connected 
right eye glaucoma.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303 (2009).

2.  Left eye glaucoma was not incurred in or aggravated by the 
Veteran's active military service, nor is it secondary to the 
Veteran's service-connected right eye glaucoma.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.310 (2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the May 2004 letter.  In the May 2004 letter, VA 
informed the Veteran that in order to substantiate a claim for 
service connection, the evidence needed to show he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the post service disability and the disease or 
injury in service, which was usually shown by medical records and 
medical opinions.  The letter also informed the Veteran of the 
evidence necessary to substantiate the claim for service 
connection caused by a service-connected disability.  See also 
the August 2006 VCAA letters.  

As to informing the Veteran of which information and evidence he 
was to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him it had a duty to 
obtain any records held by any federal agency.  It also informed 
him that on his behalf, VA would make reasonable efforts to 
obtain records that were not held by a federal agency, such as 
records from private doctors and hospitals.  Finally, the RO told 
the Veteran that he could obtain private records himself and 
submit them to VA.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the Court held, among other things, that 
the VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned if 
service connection was awarded.  In the present appeal, the 
August 2006 VCAA letter to the Veteran included the type of 
evidence necessary to establish a disability rating and effective 
date for the disabilities on appeal.  Although this notice was 
not issued before the rating decision on appeal, the Veteran has 
not been prejudiced, as the Veteran's pending claims are denied 
(and no percentage rating or effective date will be assigned).  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2009).  In connection with the current 
appeal, VA obtained VA outpatient treatment records from December 
1979 to April 2010, and private treatment records dated December 
1988 to May 2010.  Attempts to obtain the Veteran's service 
treatment records from the National Personnel Records Center 
(NPRC) have been made.  The RO concluded in May 2009 that all 
efforts to obtain the Veteran's service treatment records have 
been exhausted and further attempts are futile.  The Board 
nevertheless recognizes that it has a heightened duty to explain 
its findings and conclusions because of the missing records and 
to carefully consider the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 
Vet. App. 83, 85 (1992).  

The Veteran was also provided VA examinations in connection with 
his service connection claims.  The examiners reviewed the 
Veteran's medical history, recorded pertinent examination 
findings, and provided conclusions with supportive rationale.  
The Board finds that the VA examination reports are probative.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims.  The evidence of record provides 
sufficient information to adequately evaluate the claims, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a) (2009).  

When aggravation of a Veteran's non-service-connected condition 
is proximately due to or the result of a service-connected 
condition, the Veteran shall be compensated for the degree of 
disability over and above the degree of disability existing prior 
to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) 
for secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service- connected 
disability.  See 71 Fed. Reg. 52744 (2008).  The amendment sets 
forth language that requires that a baseline level of severity of 
the nonservice-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.  
Because the new law appears more restrictive than the old, and 
because the appellant's appeal was already pending when the new 
provisions were promulgated, the Board will consider this appeal 
under the law in effect prior to October 10, 2006.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).

The Board notes that in cases where the Veteran's service 
treatment records are through no fault of his own, unavailable, a 
heightened duty exists to assist the Veteran in the development 
of the case and to provide reasons or bases for any adverse 
decision rendered without these records.  See O'Hare v. 
Derwinski, 1 Vet App. 365 (1991); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  In this case, VA has made unsuccessful attempts 
to obtain the Veteran's missing service treatment records.  The 
Veteran has been advised of the RO's unsuccessful efforts and was 
requested to send any pertinent records he had.  Thus, the Board 
concludes that VA's heightened duty to assist the Veteran is 
satisfied.  The Board is also mindful of the heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Tinnitus

The Veteran contends that service connection is warranted for his 
tinnitus.  During the May 2010 hearing, the Veteran testified 
that he incurred ringing in his ears while working as a 
construction engineer during his military service.  The Veteran 
asserts that his current diagnosis of tinnitus is attributable to 
his active military service.  

The Board has carefully reviewed the evidence of record and finds 
that the preponderance of the evidence is against the grant of 
service connection for tinnitus.  The Veteran is competent to 
allege that he noticed ringing in the ears while in service.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  This is even more heightened in the 
present case because the Veteran's service treatment records are 
not available.  In this case, post service treatment records 
beginning in March 2003 note complaints of constant bilateral 
tinnitus.  See March 2003 VA outpatient treatment records.  
However, there is no objective medical evidence of record of 
tinnitus being caused by in-service noise exposure during service 
or immediately thereafter.  

In September 2006, the Veteran was afforded a VA examination for 
his tinnitus.  During the examination, the Veteran reported 
tinnitus in his left ear, which began approximately six to eight 
years ago.  After diagnostic and clinical testing, the examiner 
diagnosed the Veteran with tinnitus.  Upon review of the claims 
file, the VA examiner noted that during a May 2003 VA examination 
for hearing loss, the Veteran was asked whether he had tinnitus.  
According to the examination report, he was asked four different 
times during the VA examination, and denied having tinnitus each 
time.  As such, the VA examiner concluded that the Veteran's 
tinnitus is "not caused by or a result of military noise 
exposure."  She explained that the Veteran reported his tinnitus 
beginning approximately six to eight years ago and more 
importantly, he denied having tinnitus at the May 2003 VA 
examination.  

There is no contrary medical opinion or medical evidence in the 
record, and neither the Veteran nor his representative has 
identified or alluded to such medical evidence or opinion.  The 
VA examination report clearly states that the Veteran's claims 
file was available and reviewed.  The VA examiner reviewed the 
Veteran's subjective history, clinical findings, and rendered an 
opinion with supportive rationale.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  Thus, the Board considers the 
September 2006 VA opinion adequate, and service connection for 
tinnitus must be denied.  

The Veteran himself believes that this current tinnitus is 
causally related to active service.  However, he has not been 
shown to possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, his 
lay opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Moreover, to the extent that the holding in 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be 
interpreted to enable a lay person to speak as to etiology in 
some limited circumstances involving only observable factors, the 
question of causation here involves complex issues that the 
Veteran is not competent to address.  

In addition to the reasons provided above, the Board also finds 
that the following information in the claims file demonstrates 
that the Veteran's current claim of continuity of symptomatology 
since service is less than credible.  In the Veteran's first 
application for compensation benefits, received in April 1974, he 
listed which disabilities he was claiming.  At that time, there 
was no reference to tinnitus (or ear ringing).  Accordingly, this 
evidence that is most contemporaneous to service does not 
indicate the presence of this disability at that time and refutes 
the Veteran's current statements of ongoing problems since 
service.  

Similarly, when the Veteran again filed an application for VA 
benefits in December 1979, there was no mention of tinnitus.  On 
an associated VA treatment report of December 1979, there were no 
pertinent complaints, and the ear examination was noted to be 
"grossly" within normal limits.  Again, this evidence does not 
support the claim that tinnitus was a chronic post-service 
problem, since the Veteran, who was filing for any possible 
benefits, did not include this disorder on the list of claimed 
disabilities.  Also, as he sought treatment, he did not add this 
to his list of problems.  

The Veteran filed another claim for VA benefits in August 1990, 
at which time there was no mention of tinnitus.  VA treatment 
records from 1990 were obtained and show no treatment, complaints 
or findings of tinnitus.  The Veteran appealed another issue to 
the Board in March 1992; however, there was no claim for tinnitus 
developed or raised in the record.  This chronology is not 
supportive of the Veteran's current claim that tinnitus began and 
continued from service.  

Rating decisions dated in March 1993, January 1994, and April 
1994 addressed various unrelated disabilities, but there was no 
claim for tinnitus presented at that time by the Veteran.  
Clearly, the Veteran was aware of the VA claims process, 
including filing an appeal, but tinnitus was not included as a 
claim by him during any of this time period.  

As seen above, the Veteran's current account differs from what he 
reported on his earlier claim form, and it is inconsistent with 
his health care records over the years since his discharge from 
service.  When the Veteran presented his most recent claim, he 
was seeking VA benefits, and not simply medical treatment.  The 
Board is cognizant of possible self interest which any veteran 
has in promoting a claim for monetary benefits.  The Board may 
properly consider the personal interest a claimant has in his or 
her own case, but the Board is not free to ignore his assertion 
as to any matter upon which he is competent to offer an opinion.  
See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony].  The role of memory, diminished over 
time, may also play a role.  

There is no doubt that the Veteran is competent to relate the 
onset of symptoms as he remembers it.  Thus, his competency is 
not at issue with regard to recounting these details.  Rather, it 
is his credibility which the Board finds is herein lacking at 
this time.  In this case, there exists strong conflicting 
evidence, in the form of the Veteran's own multiple prior claims 
and findings (or lack thereof) by health care providers prior to 
his most recent claim, and all that evidence does not support his 
current statements.  

In sum, the credible evidence indicates that the Veteran was 
discharged from the service in 1946 with a pertinently normal 
discharge examination, and that symptoms of tinnitus did not 
appear until many decades after discharge.  Thus, in-service 
chronicity and continuity of symptomatology are not 
demonstrated.  38 C.F.R. § 3.303(b).  


         

In summary, and for the reasons and bases set forth above, the 
Board finds the Veteran is not entitled to service connection for 
tinnitus, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

Left Eye Glaucoma

As stated previously, in order for service connection to be 
granted on a secondary basis, three elements must be present: a 
current disability, a service-connected disability, and a medical 
nexus relating the two disabilities together.  See 38 C.F.R. § 
3.310(a).  

In this case, the Veteran has a current diagnosis of primary open 
angle glaucoma of the left eye, as noted in the July 2008 VA 
examination report.  In addition, service connection is in effect 
for right eye glaucoma.  Therefore, the first two elements are 
accordingly satisfied.  Nonetheless, the criteria for service 
connection on a secondary basis are not met.  The competent and 
probative medical evidence does not show that the Veteran's left 
eye glaucoma is proximately due to or the result of his service-
connected right eye glaucoma.  

During the pendency of this appeal, the Veteran was afforded a VA 
examination for his left eye glaucoma in July 2008.  Upon 
physical examination and diagnostic testing, the VA examiner 
diagnosed the Veteran with right eye blindness and traumatic 
glaucoma, along with left eye primary open angle glaucoma.  The 
VA examiner commented that upon review of the claims file, that 
the Veteran was diagnosed with primary open angle glaucoma in the 
left eye approximately forty-five years after trauma to the right 
eye.  He noted that the risk factors of primary open angle 
glaucoma include family history, race, high myopia, diabetes, 
vascular disease, previous ocular surgery, steroid use, age, and 
many more.  The VA examiner opined that it is less likely than 
not that the Veteran's service-connected right eye glaucoma 
caused or aggravated his primary open angle glaucoma in the left 
eye.  
The Board notes that in support of his claim, the Veteran 
submitted a VA medical statement from T.J., O.D., dated May 2010.  
Dr. T.J. stated that the Veteran is totally blind in his right 
eye due to an injury suffered during his military service.  He 
also stated that the Veteran has left eye glaucoma, which is 
related to "this injury to him."  

There are varying opinions as to the causal connection between 
the Veteran's left eye glaucoma and his service-connected right 
eye glaucoma.  The Board does consider both the July 2008 VA 
examiner's report and the VA physician's May 2010 outpatient note 
to be competent medical evidence; however, the VA examiner's 
opinion is highly probative.  The July 2008 VA examiner concluded 
that the left eye glaucoma was not related to or worsened by the 
Veteran's right eye glaucoma because it was not diagnosed until 
approximately forty-five years after the in-service injury, which 
caused damage to the right eye.  The VA examiner relied upon a 
physical examination of the Veteran, electronic records, the 
Veteran's personal testimony, and review of the claims file in 
making his opinion.  The examiner considered the Veteran's 
specific case in conjunction with the various factors that affect 
the etiology of the disorder.  On the other hand, there is no 
probative evidence to refute this finding, as the May 2010 
private physician's opinion suggests a connection between the 
Veteran's left eye glaucoma and his service-connected right eye 
glaucoma but does not provide a full discussion of the medical 
reports relied upon to support his opinions, nor was there 
rationale or discussion of any other etiological factors.  The 
Court has found that the weight of a medical opinion is 
diminished where the opinion is based on an inaccurate factual 
premise or where the basis for the opinion is not stated.  See 
Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. 
App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Therefore, the Board has given little to no probative value to 
the May 2010 physician opinion.  Thus, there is no probative 
medical evidence suggesting a link between the Veteran's left eye 
glaucoma and his service-connected right eye glaucoma.

Although the Veteran does not contend that he incurred his left 
eye glaucoma in active service or on a direct basis, as due to an 
injury or disease incurred in active service, the Board notes 
that service connection on a direct basis is not warranted in any 
event.  There is no persuasive evidence of record showing that 
the Veteran's left eye disorder was incurred in, or is causally 
related to, service.  Review of the claims file reveals that the 
first time the Veteran is shown to have glaucoma in the left eye 
is many decades after the Veteran separated from service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for many 
years after service.).  No medical nexus opinion has suggested 
that this left eye disorder began during service.  

The Board recognizes the sincerity of the arguments advanced by 
the Veteran that his left eye glaucoma is somehow related to his 
service-connected right eye glaucoma.  His current recollections 
may also be driven by the effects of time on memory.  However, 
the resolution of issues that involve medical knowledge, such as 
the diagnosis of a disability and the determination of medical 
etiology, requires professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the 
Veteran's lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
glaucoma requires specialized training for a determination as to 
diagnosis and causation, and is therefore not susceptible of lay 
opinions on etiology.  Thus, his appellate assertions, which are 
inconsistent with the competent and credible evidence of record, 
are of little or no probative value.  

The Board recognizes that at his hearing, the Veteran testified 
that his left eye medication was covered for payment similar to 
the right eye and that his understanding was because his left eye 
problem was a result of his right eye.  He stated that this had 
been through a VA pharmacy in 1993 or 1994.  Hearing transcript, 
page 6.  This testimony as to what medical personnel might have 
communicated does not constitute probative evidence of any 
weight.  That assertion, "filtered as it (is) through a layman's 
sensibilities, of what a doctor purportedly said is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence."   Robinette v. Brown, 8 Vet. App. 69, 77 (1995).   

Accordingly, the Board finds that a preponderance of the evidence 
is against the claim for service connection for glaucoma of the 
left eye, to include as secondary to service-connected right eye 
glaucoma, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for glaucoma of the left eye, 
to include as secondary to the Veteran's service-connected 
glaucoma of the right eye, is denied.  


REMAND

The Veteran's service-connected right eye glaucoma, has been 
evaluated under 38 C.F.R. § 4.79, Diagnostic Code 6080.  
Parenthetically, the Board notes that the criteria for the 
evaluation of disabilities of the eyes were amended effective 
December 10, 2008, but these amended criteria govern cases only 
when the claim is filed on or after that date.  See 73 Fed. Reg. 
66543 (November 10, 2008).  As the claim in this case was filed 
prior to December 10, 2008, the rating criteria revised effective 
December 10, 2008, are not applicable.  

According to 38 C.F.R. § 4.76, measurement of the visual field 
will be made when there is disease of the optic nerve or when 
otherwise indicated.  38 C.F.R. § 4.76a explains how ratings are 
assigned based on impairment of field vision, as follows.  

The extent of visual field contraction in each eye is determined 
by recording the extent of the remaining visual field in each of 
the eight 45 degree principal meridians.  The number of degrees 
lost is determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in Table III.  The 
degrees lost are then added together to determine the total 
degrees lost.  This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field.  The 
difference divided by 8 represents the average contraction for 
rating purposes.  38 C.F.R. § 4.76a.  

According to Table III in 38 C.F.R. § 4.76a, the normal visual 
field extent at the 8 principal meridians, in degrees, is: 
temporally, 85; down temporally, 85; down, 65; down nasally, 50; 
nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The 
total visual field is 500 degrees.  38 C.F.R. § 4.76a, Table III 
(2008).  

Impairment of field of vision is evaluated pursuant to the 
criteria found in Diagnostic Code 6080.  Under Diagnostic Code 
6080, loss of temporal half of the visual field warrants a 30 
percent rating if bilateral, a 10 percent rating if unilateral, 
or is rated as 20/70.  Loss of the nasal half of the visual field 
bilaterally results in a 20 percent rating, unilaterally results 
in a 10 percent evaluation, or may be rated as 20/50.  

Concentric contraction of the visual field to 5 degrees, results 
in a 100 percent evaluation if bilateral, a 30 percent rating if 
unilateral, or may be rated as 5/200.  Concentric contraction of 
the visual field to 15 degrees but not to 5 degrees results in a 
70 percent bilateral evaluation, a 20 percent unilateral rating, 
or is rated as 20/200.  

Concentric contraction of the visual field to 30 degrees but not 
to 15 degrees, bilaterally, results in a 50 percent evaluation, 
unilaterally results in a 10 percent rating, or is rated as 
20/100.  Concentric contraction of the visual field to 45 degrees 
but not to 30 degrees bilaterally results in a 30 percent rating, 
unilaterally results in a 10 percent evaluation, or is rated as 
20/70.  

A concentric contraction of the visual field to 60 degrees but 
not to 45 degrees results in a bilateral evaluation of 20 
percent, a unilateral evaluation of 10 percent, or rate as 20/50.  
Demonstrable pathology commensurate with the functional loss will 
be required.  The concentric contraction evaluations require 
contraction within the stated degrees, temporally; the nasal 
contraction may be less.  38 C.F.R. § 4.84a, Diagnostic Code 
6080, Note (2).  

As an initial matter, VA regulation permits compensation for the 
combinations of service-connected and nonservice-connected 
disabilities, under certain circumstances, as if both 
disabilities were service-connected, provided that the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.383(a).  During 
the pendency of this appeal, this provision was amended to 
reflect statutory changes under 38 U.S.C.A. § 1160.  The 
changes were effective for applications filed before December 26, 
2007 and pending before VA as of that date (as here).

Under  38 C.F.R. § 3.383(a)(2009), compensation is payable for 
the combination of service-connected and nonservice-connected 
disabilities when there is impairment of vision in one eye as a 
result of service-connected disability and impairment of vision 
in the other eye as a result of non-service-connected disability 
and i) the impairment of vision in each eye is rated at a visual 
acuity of 20/200 or less; or ii) the peripheral field of vision 
for each eye is 20 degrees or less.  Since the revised version 
now includes the definition of blindness by reason of field of 
vision loss, this version is more favorable to the Veteran and 
will be applied.   In this regard, if a law or regulation changes 
during the course of a claim or an appeal, the version more 
favorable to the veteran will apply, to the extent permitted by 
any stated effective date in the amendment in question.  38 
U.S.C.A. § 5110(g); VAOPGCPREC 3- 2000; see also Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  
Amendments with a specified effective date without provision for 
retroactive application may not be applied prior to the effective 
date.    

In this case, the Veteran has been service-connected for his 
right eye, not his left eye.  Importantly, the Board notes that 
the provisions for rating vision loss under 38 C.F.R. § 4.84a 
(2008) do not expressly distinguish between a service-connected 
disability in one eye and a nonservice-connected disability in 
the other eye.  The Court has noted this discrepancy.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339-40 (1996); Villano v. 
Brown, 10 Vet. App. 248, 250-51 (1997).  The Board notes that any 
interpretation of 38 C.F.R. § 4.84a must begin with the premise 
that VA is only authorized to award compensation for service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 4.14 (2009) (the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation...is to be avoided).   Absent a 
specific authorizing statute, such as 38 U.S.C.A. § 1160(a)(1) 
(West 2002) (blindness in a non-service eye may be considered in 
combination with service-connected blindness in the other eye for 
compensation purposes), VA has no authority to award disability 
compensation (other than pension and 38 U.S.C.A. § 1151 benefits) 
for non-service connected disability.  See Boyer v. West, 12 Vet. 
App. 142, 144-5 (1999) (VA may not provide compensation for 
nonservice-connected disability unless specifically authorized by 
statute).  

VA's General Counsel has voiced opinion as to the proper 
interpretation of 38 C.F.R. § 4.84a.  In VAOPGCPREC 32-97 (Aug. 
29, 1997), the General Counsel was faced with the question as to 
whether the hearing loss provisions of 38 C.F.R. § 4.85(b) 
required the nonservice-connected hearing loss disability to be 
considered normal for purposes of computing the service connected 
rating.  Similar to 38 C.F.R. § 4.84a, the provisions for rating 
hearing loss under 38 C.F.R. § 4.85 do not expressly distinguish 
between a service-connected disability in one ear and a 
nonservice connected disability in the other ear.  The General 
Counsel concluded that a general rule existed that only service 
connected disability can be considered in awarding compensation.  
The Boyer Court accepted the General Counsel's interpretation of 
38 C.F.R. § 4.85(b) as "reasonable."  Boyer, 12 Vet. App. at 
144. The Boyer Court further stated that "even if the Court were 
to assume that the Secretary intended to compensate for non 
service- connected hearing loss beyond that provided in section 
1160, in the absence of a statutory provision authorizing such 
compensation and given the limitations imposed by sections 1110 
and 1131 restricting compensation to service-connected 
conditions, such a regulation would be invalid as exceeding the 
scope of the statute."  Id.  

The Board finds that the principles enunciated in VAOPGCPREC 32-
97 and Boyer control the interpretation of 38 C.F.R. § 4.84a in 
this case.  

Upon review of the claims file, the Veteran has been afforded 
four VA examinations for his service-connected right eye 
disability.  See the June 2003, September 2006, May 2007, and May 
2009 VA examination reports.  As of May 2009, the Veteran had 
better than 20/200 visual acuity of his left eye, with full 
confrontation field of vision.   However, the Goldmann Perimeter 
Chart was not included with the reports.  

In Bagwell v. Brown, 9 Vet. App. 337, 339 (1996), the Court held 
that the question of an extraschedular rating is a component of 
the claim for an increased rating.  In that case, the appellant 
sought a rating higher than 30 percent for his unilateral 
service-connected eye disability.  At his May 2010 hearing, the 
Veteran testified that he has some pain and scarring in his 
service-connected right eye, symptoms, if applicable, that are 
not contemplated in the regular rating criteria.  Hearing 
transcript, page 18.  Furthermore, the Veteran stated during the 
hearing that his vision had progressively worsened, especially 
his left eye.  Hearting transcript, page 24.  

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture that render impractical the application of the 
regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 
(1996).  An exceptional or unusual disability picture occurs 
where the diagnostic criteria do not reasonably describe or 
contemplate the severity and symptomatology of the Veteran's 
service-connected disability.   Thun v. Peake, 22 Vet. App. 111, 
115 (2008).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his right eye glaucoma.  The 
claims folder must be made available to the 
examiner in conjunction with the 
examination.  All pertinent pathology found 
on examination should be noted in the 
report of the evaluation.  The examiner 
should identify the degree and severity of 
any disabling manifestations of pain and 
scarring of the right eye, as well as if 
any incapacitating episodes result.  

All indicated studies should also be 
conducted.  The Veteran's field of vision 
in each eye should be tested according to 
Goldmann Perimeter testing.  A Goldmann 
Perimeter Chart for each eye should be 
included with the examination report.  

The chart will be made part of the 
examination report.  

The examiner should set forth in the 
examination report for the degree of 
remaining visual field in each eye, in each 
of the following eight principal meridians: 
temporally, down temporally, down, down 
nasally, nasally, up nasally, up, and up 
temporally.  

Uncorrected and corrected central visual 
acuity for distance and near vision of both 
of the Veteran's eyes should also be 
provided.  

2.  Obtain the Goldmann Perimeter Charts 
for the aforementioned prior VA 
examinations and include them with the 
claims file.  If they are not available, 
the file should be so documented.  

3.  As applicable, refer the Veteran's 
claim to the Under Secretary for Benefits 
or the Director, Compensation and Pension 
Service under 38 C.F.R. § 3.321(b)(1) for 
consideration of an extraschedular 
evaluation.  

4.  Thereafter, the issue on appeal should 
be readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


